Citation Nr: 0625441	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  03-12 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T .S. Kelly, Counsel


INTRODUCTION

The veteran had over 24 years of active service when he 
retired in May 1986.  He died in May 1997.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In May 2006, the appellant appeared before the undersigned at 
a hearing at the RO (Travel Board hearing).  


FINDINGS OF FACT

1.  Malignant melanoma is of service origin.

2.  Malignant melanoma caused the veteran's death.  

3.  The appellant's claim for dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1318 is moot.


CONCLUSIONS OF LAW

1.  The veteran died of a service connected disease...  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005). 

2.  The requirements for entitlement to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 have been 
met.  38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a) (2005).

3.  The claim for entitlement to DIC benefits under 
38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.  

Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as 
to veteran's who served in Vietnam during the Vietnam War, 
certain diseases may be presumed to have resulted from 
exposure to herbicide agents such as Agent Orange.

The diseases listed shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6); see also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Finally, the Board notes that the veteran did serve 
in Vietnam during the appropriate time period and it is 
therefore presumed that he was exposed to herbicide agents. 
38 C.F.R. § 3.307(a)(6)(iii).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).

The death certificate shows that the veteran died in May 
1997.  According to the death certificate the immediate cause 
of death was congestive heart failure due to or as a 
consequence of pulmonary failure due to or as a consequence 
of pulmonary metastatic carcinoma, due to or as a consequence 
of primary malignant melanoma.   

The veteran served in Vietnam from July 1965 to June 1966; 
and in February 1967, September 1968, and August and October 
1971.

The veteran's service medical records, other than his 
induction examination, are not available for review.  
Numerous attempts have been made to obtain these records 
which have been unfruitful.  

Treatment records reveal that the veteran reported injuring 
his right foot in April 1995.  The veteran was evaluated at a 
local hospital in June 1995 and a small lesion was found on 
the back of the veteran's heel.  The veteran subsequently 
underwent a wide excision and skin graft on June 23, 1995.  
He was noted to have Stage II primary cutaneous melanoma.  
The veteran's cancer subsequently metastasized which 
ultimately led to his death.  

At the May 2006 hearing, the appellant testified that she and 
the veteran were married in 1965.  She noted that the veteran 
went to Vietnam on three separate occasions.  She reported 
that when she met the veteran in Hawaii after one of his 
trips to Vietnam he had oozing fluid coming out of the heel 
area.  She testified that the spot never went away.  The 
appellant expressed her belief that the veteran developed 
this mark as a result of standing in murky water while in 
Vietnam.

In a June 2006 letter, M. Manning, M.D., wrote that it was 
well known that the veteran died of metastatic melanoma from 
a primary lesion in his right heel.  He noted the appellant's 
report that she first noticed the lesion on her husband's 
heel about 1.5 years after they were married in 1966.  By 
history, the lesion was persistent and enlarging from then 
until the initial diagnosis of melanoma in 1995.  He stated 
that the lesion would have been present during the time of 
the veteran's active duty service involvement, especially 
during Vietnam.  

Dr. Manning also noted that the diagnosis of melanoma was 
made in 1995, and that the veteran succumbed from metastatic 
melanoma in 1997, with metastatic disease to his lung.  He 
reported that it was well known that melanoma in African 
Americans was most often found on the non-sun exposed areas.  
Dr. Manning was "quite certain" that this had been present 
during his time in service.  He stated that it was well known 
that many melanomas were eventually found at a late stage.  

Malignant melanoma is not among the listed diseases subject 
to presumptive service connection on the basis of exposure to 
Agent Orange or other herbicides.  Although soft tissue 
sarcomas are listed as presumptive diseases, melanoma is not 
listed as among the soft tissue sarcomas in the regulation, 
and there is no other evidence that the fatal melanoma was a 
soft tissue sarcoma.  As such, service connection is not 
warranted on the basis of the presumptions for veteran's 
exposed to herbicides in Vietnam.  38 U.S.C.A. § 1116 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.307, 3.309 (2005).

Turning to direct service connection, the appellant has 
provided competent evidence of what she observed during the 
veteran's active service.  There is no evidence against her 
testimony.  Accordingly, the Board finds that the element of 
an in-service disease or disability is satisfied.

The element of a current disability is satisfied by the death 
certificate showing that melanoma was a cause of the 
veteran's death.

Dr. Manning's statement can be read as saying that the lesion 
observed in service, was a manifestation of the fatal 
melanoma.  As such his statement provides competent evidence 
linking the fatal melanoma to service.  There is no evidence 
of record to rebut Dr. Manning's opinion.  Therefore, 
resolving reasonable doubt in favor of the veteran, service 
connection is warranted for the cause of the veteran's death.  

Because the claim of entitlement to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 depends on service 
connection for the cause of death, those benefits are also 
granted.


DIC under 38 U.S.C.A. § 1318

Dependency and indemnity compensation benefits are also 
payable under certain circumstances if the veteran was in 
receipt of or entitled to receive compensation at the time of 
death for a service-connected disability which had been 
totally disabling for a specified period of time.  38 
U.S.C.A. § 1318 (West 2002).  

However, as discussed above, the Board has granted service 
connection for the cause of the veteran's death, which is one 
of the bases for establishing entitlement to dependency and 
indemnity compensation benefits.  Therefore, the issue of 
entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318 is moot, and this aspect of the 
appellant's claim is dismissed.  


ORDER

Service conenciton for the cause of the veteran's death is 
granted.  

Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 is granted.

The claim for DIC benefits under 38 U.S.C.A. § 1318 is 
dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


